Title: I. Notes on Injunction against John Henderson, 8 March 1804
From: Jefferson, Thomas
To: 


            
              
              after 8 Mch. 1804
            
            Bill.in 1802. purchased the dower of Eliz. Henderson
            that John Henderson is digging a race thro’ the lands
            prays injunction.
            Answer of J. Henderson. in Nov. 1801. he entered into written contract with the sd Elizabeth relative to sundry matters, & among others that it was agreed that he should have all the sd Eliz’s right to so much of her sd dower lands as might be necessary for the purpose of conveying the water of the Rivanna to the mill site of the def. that this contract was afterwds delivd. by the def. to Isham Henderson who lost it. that at the time of this contract he knew nothing of any contract betw. Pl. & sd Eliz. nor has he yet ever seen the deed to the pl. he believes the pl. had full knolege of def’s contact as far as it respected the mill race long before her deed to pl. that the pl. signed an instrumt. to the sd Eliz. reserving rights of def. &c [cites verbatim] he also prays that an instrument of writing under the hand & seal of sd Eliz. shewg the terms of the contract betw. her & pl. [to wit her deed to Peyton, which he consequently admits] may be taken as part of his answer.
            
            
              
                Exhibits.
                1802. Sep. 18. Eliz. H’s deed to Peyton & endorsement same date
              
              
                
                1804. Mar. 5. Chas. Henderson’s affidavit on notice endorsed on the instrument aforsd that it was signed & delivd. by Peyton to El. H. that it is the original contract, & ‘that it was fully understood by sd Peyton that a prior contract had taken place between Eliz. & John Henderson.’ 
              
              
                
                Isaac Miller’s depn. that he saw an instrument of writing bearing date Nov. 1801. from El. H. to John H. it being signed by the sd Eliz. & witnessed authorising  the sd John to run a race thro’ her dower land to the mill contemplated to be built by the sd John.
              
              
                
                Elijah Hogg’s depn. that Peyton send El. H’s deed to him to Kentuckey by John Fontrees, which this depont brot back & returned  to sd Peyton.
              
              
              
                
                Charles Henderson’s depn Jan. 9. 1804. he always understood by El. H. that she had made a written contract with John H. that the sd John shd. be privileged to run a race thro the ground which was laid off to her & comprehended in her dower to his mill seat, & that  this was before she removed to Kentucky & prior to Peyton’s contract.
              
              
                
                1801. Nov. 21. Charles Henderson’s deed to John Henderson. for 400. D. advanced heretofore for support, tuition &c. conveys 210 of a mill & storehouse in & near Milton & the mill seat immediately below the  mill, 110 whereof descended from his father, the other 110 of the sd mill & storehouse with his proportion of the mill seat aforesaid was conveyed to sd Charles by Isham L. one of the distribees of Bennet
              
              
                
                1803. Dec. injunction granted
              
              
                
                1804. Feb. motion to dissolve. court divided.
              
              
                
                Mar. injn dissolved. appeal to High court of Chancery refused
              
            
          